DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-25 are allowed in this Office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Marcel Bingham on May 6, 2022.
The claims are amended as follows and will replace all previous versions:
Claim 1. (Currently Amended) A method, comprising: 
a DBMS (database management system) rewriting a particular query to generate a rewritten query, wherein the particular query specifies a window function operator, a particular input to the window function operator, one or more PARTITION BY attributes, and an analytical function, wherein rewriting the particular query includes: 
assigning the particular input to an intermediate relation; 
replacing the window function operator with a GROUP BY operator, and assigning to the GROUP BY operator: 
the one or more PARTITION BY attributes as grouping attributes, 
an aggregate function corresponding to the analytical function, and 
the intermediate relation;
placing a join operator that joins the intermediate relation with an output of the GROUP BY operator, wherein the join operator includes the one or more PARTITION BY attributes as one or more join attributes; and 
said DBMS executing said rewritten query[[;]].  
Claim 2. (Previously Presented)  
Claim 3. (Currently Amended) The method of claim 1, wherein the one or more join attributes are constructed by matching each of the one or more PARTITION BY attributes between the intermediate relation and the GROUP BY operator.  
Claim 4. (Currently Amended) The method of claim 1, wherein the one or more join attributes are constructed by matching each of the one or more PARTITION BY attributes between the intermediate relation and the GROUP BY operator, and concatenating each of a plurality of join attributes together.  
Claim 5. (Currently Amended) The method of claim 1, wherein the GROUP BY operator and the join operator share the intermediate relation as an input.  
Claim 6. (Currently Amended) The method of claim 1, wherein the intermediate relation is materialized as a temporary result, and the GROUP BY operator and the join operator, when executed, read from the temporary result.  
Claim 7. (Original)  
Claims 8-11. (Previously Presented)
Claim 12. (Currently Amended) The method of claim 8, wherein the pure aggregation operator is a GROUP BY operator with a single grouping.  
Claims 13-14. (Previously Presented) 
Claim 15. (Original)  
Claims 16-17. (Previously Presented)
Claim 18. (Currently Amended) The one or more non-transitory computer-readable storage medium of claim 17, wherein the replacement operator is a GROUP BY operator, and replacing the window function operator with the replacement operator further includes assigning to the GROUP BY operator the one or more PARTITION BY attributes as grouping attributes; and 
wherein the join operator includes the one or more PARTITION BY attributes as one or more join attributes.  
Claims 19-20. (Previously Presented)
Claim 21. (Currently Amended) A method, comprising: 
a DBMS (database management system) rewriting a particular query to generate a rewritten query, wherein the particular query specifies a window function operator, a particular input to the window function operator, and an analytical function, wherein rewriting the particular query includes: 
assigning the particular input to an intermediate relation; 
replacing the window function operator with a replacement operator, and 
assigning to the replacement operator: 
an aggregate function corresponding to the analytical function, and 
the intermediate relation; 
placing a join operator that joins the intermediate relation with an output of the replacement operator; 
said DBMS executing said rewritten query.
Claim 22. (Currently Amended) The method of claim 21, wherein is performed in response to determining that the window function operator satisfies criteria, wherein the criteria include that the window function operator applies no framing, has no ORDER BY clause, and includes one or more PARTITION BY attributes.
Claim 23. (Currently Amended) The method of claim 22, wherein the replacement operator is a GROUP BY operator, and replacing the window function operator with the replacement operator further includes assigning to the GROUP BY operator the one or more PARTITION BY attributes as grouping attributes; and wherein the join operator includes the one or more PARTITION BY attributes as one or more join attributes.
Claim 24. (Currently Amended) The method of claim 21, wherein is performed in response to determining that the window function operator satisfies criteria, wherein the criteria include that the window function operator applies no framing, has no ORDER BY clause, and no PARTITION BY clause.  
Claim 25. (Currently Amended) The method of claim 24, wherein the replacement operator is a pure aggregation operator and the join operator is a Cartesian product operator.

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Cherniack et al. (Pub. No. US 2008/0033914) teaches query optimizer will precede its cost-based step with a query-rewriting step. Query rewriting consists of applying equivalence-preserving transformations to the query expression to arrive at a new expression that is likely to be cheaper to evaluate. The classic example of such a rewrite is pushing predicates below joins in the query expression tree. Applying the predicate first reduces the join inputs' sizes. Another common query-rewriting strategy is to transform a nested query into an equivalent join query, as is usually possible. The importance of this transformation is that it prepares the query for the next step by putting it into a form for which a wealth of further optimizations exist. Join processing has been widely studied, so most optimizers are capable of doing it well.
ii)	Bruno et al. (Pub. No. US 2011/0313999) teaches improving the processing of relational queries through an automated rewriting of the relational query in a manner that may permit partitioning into a set of query slices, each of which may be below a query slice threshold, such as a duration threshold. Because the partitioning of relations and the use of temporary relations increase the complexity and cost of the rewritten relational query as compared with the original relational query (thereby reducing the performance of the relational data server in completing the relational query), these techniques conservatively rewrite the relational query in order to reduce the added complexity and costs. 
iii)	McKenna et al. (Pub. No. US 2015/0149436) teaches a database system rewrites database queries based on rewrite constraints specification. The rewrite constraints specification provides directives to the database system to generate temporary tables for storing intermediate results of database queries and rewrite the corresponding database queries in terms of the temporary tables. The rewrite constraints specification may specify a list of tables such that all database queries that join the database tables specified in the rewrite constraints specification are determined to match. The optimizer is able to optimize the rewritten database queries better by getting a better estimate for the statistics describing the temporary tables. 
iv)	Netz et al. (Pub. No. US 2010/0088315) teaches querying of column based data encoded structures enabling efficient query processing over large scale data storage, and more specifically with respect to complex queries implicating filter and/or sort operations for data over a defined window. An external query request is split into two different internal sub-requests, a first one that computes statistics about distribution of rows for any specified WHERE clauses and ORDER BY columns, and a second one that selects only the rows that match the window based on the statistics.
v)	Witkowski et al. (Pub. No. US 2004/0133568) teaches optimizations and execution strategies for spreadsheet extensions to SQL. The partitioning of data, as specified in a spreadsheet clause, provides a way to parallelize the computation of spreadsheet and to provide and improve scalability. Even if the partitioning is not explicitly specified in the spreadsheet clause, the database optimizer can automatically infer the partitioning in some cases. Efficient hash based access structures on relations can be used for symbolic array addressing, enabling fast computation of formulas. When rewriting SQL statements, formulas whose results are not referenced in outer blocks can be removed from the spreadsheet clause, thus removing unnecessary computations.
vi)	Brunel et al. (Pub. No. US 2018/0018375) teaches a query being received by a database that requests data in the form of a table in which each row is related to a different node of a hierarchy of nodes, the query specifying a hierarchical window clause and at least one expression containing a window function on a hierarchical window specified by the hierarchical window clause. Thereafter, a directed acyclic graph of at least a portion of the rows in a windowed table is constructed based on the hierarchical window clause. Later, based on expressions specified by the query, results are obtained that are responsive to the query by accumulating data from the rows across edges of the directed acyclic graph. Data can then be provided that includes at least a portion of the obtained results.
vii)	Babu (“Adaptive Query Processing in Data Stream Management Systems”, 2005) teaches detecting useful constraints automatically in input data streams and exploit these constraints to reduce run-time state in plans for continuous queries.  In order to perform a windowed join of two streams, the join operator must be able to probe all tuples in the current window on each input stream. Thus, the join operator maintains one synopsis for each of its inputs. Synopses used in query plans as part of join and aggregation operators always maintain indexes (e.g., hash indexes) on the respective join and grouping attributes to enable the operators to access selected subsets of the tuples efficiently. Synopses also may be used to store a summary of the tuples in a stream or relation for approximate query answering.
viii)	Goyal et al. (Pub. No. US 2019/0251196) teaches the query engine injects a window function in conjunction with the window-name-or-specification at a location after the created OUTER JOIN operation, which replaced the scalar operation. The query engine further adds all referenced columns from any tables or relations present in a parent operation to the window-specification of the window-function. A GROUP BY operation with a grouping key similar to the window-specification described above may replace the window-function.
ix)	Zuzarte et al. (Pub. No. US 2004/0220911) teaches rewriting a query that contains joins and aggregation to reduce or remove redundancy based on transforming a database statement containing a first subquery and a second subquery joined to the first subquery, the first subquery including a group by operation over a child subquery, the method including removing the first subquery from the database statement to remove the join between the first subquery and the second subquery.
x)	Srivastave et al. (Pat. No. US 6,061,676) teaches magic rewritings optimize database queries by defining a set of auxiliary magic (or query) relations, that are used as filters to restrict computation of the query. Below is a derived transformation rule that captures the key intuition of Constraint Magic rewriting for a single join. Applying this transformation rule repeatedly on a sequence of joins has an effect similar to Constraint Magic rewriting, for a single block SQL query. A heuristic for applying the method of SQL queries that use view relations in addition to database relations is also included. The heuristic simulates the behavior of Constraint Magic rewriting on such queries.
xi)	Hinshaw et al. (Pat. No. US 7,577,667) teaches a data processing system having at least two "groups" of processing units, in which the individual components of each group are individual network "nodes" within the system. Queries are transformed into one or more jobs, a second group of nodes comprising one or more Job Processing Units (JPUs), wherein. each JPU has a streaming data interface, for receiving data from a streaming data source, one or more general purpose CPUs, for responding to requests from the host computers in the first group, and one or more Programmable Streaming Data Processors (PSDPs), which perform primitive functions directly on data received from the streaming data interface.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-25:
In interpreting the claims filed on 29 April 2022, in view of the available prior art, the updated search and examination, and the interview dated 6 May 2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 8, 16, and 21.
Other dependent claims are also allowed based on their dependencies on claims 1, 8, 16, and 21.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                     May 6, 2022